OPINION OF THE COURT
Per Curiam.
The Grievance Committee of the Seventh Judicial District has filed a petition charging that respondent has engaged in conduct involving dishonesty and conduct reflecting adversely on his fitness to practice law.
Respondent was admitted as Murray Sadik by this court on March 7, 1975 and has maintained an office for the practice of law in Rochester. While in practice, he maintained a personal checking account at the Penfield Federal Credit Union and an *164attorney’s trust account at the Key Bank in Rochester. Starting in January 1988, respondent engaged in check kiting between his personal account and the trust account. He wrote drafts in various amounts up to $3,000. Respondent admits that those checks were drawn against insufficient funds. The check kiting scheme terminated in June 1988 when a deposit into his trust account totaling $15,811, drawn on his personal checking account, was returned to Key Bank as uncollected. Prior to that, Key Bank honored drafts totaling $6,323 on behalf of the respondent. That amount remains unpaid. Respondent has submitted an answer that does not controvert the allegations of the petition but, in mitigation, sets forth his family problems and pressures.
We find that respondent has violated Code of Professional Responsibility DR 1-102 (A) (4) and (6). Respondent admits that his wrongdoing was for personal gain to improve his lifestyle. Such conduct cannot be tolerated. Therefore, respondent should be disbarred from the practice of law in New York.
Dillon, P. J., Callahan, Denman, Green and Balio, JJ., concur.
Order of disbarment entered.